           Case 5:15-cv-06480-BMS Document 100 Filed 02/05/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In Re: MUSHROOM DIRECT PURCHASER )
        ANTITRUST LITIGATION      )
                                  )
 THIS DOCUMENT RELATES TO:        )
                                  )                 Master File No. 06-CV-0620
                                  )
 WINN-DIXIE STORES, INC., et al.  )
                                  )                 Civil Action No. 15-CV-6480
            v.                    )
                                  )
 EASTERN MUSHROOM MARKETING       )
 COOPERATIVE, INC., et al.        )

        DEFENDANT J-M FARMS, INC. JOINDER IN CERTAIN DEFENDANTS’
     MOTION TO DISMISS WINN-DIXIE PLAINTIFFS’ FIRST AMENDED COMPLAINT

        Defendant J-M Farms, Inc. (“J-M Farms”) hereby joins in the Motion to Dismiss Winn-Dixie

 Plaintiffs’ First Amended Complaint (dkt #99) filed by Certain Defendants.

                                                Respectfully submitted,

Dated: February 5, 2019

                                                s/ Jason S. Taylor
                                                Jason S. Taylor, OBA# 17755
                                                Conner & Winters, LLP
                                                4000 One Williams Center
                                                Tulsa, Oklahoma 74172-0148
                                                (918) 586-5711
                                                (918) 586-8547 – Facsimile

                                                Attorneys for Defendant J-M Farms, Inc.




                                                   1
          Case 5:15-cv-06480-BMS Document 100 Filed 02/05/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 5TH day of February, 2019, a true and correct copy of the foregoing
Disclosure Statement form was served on counsel for all parties to this civil action by filing same
pursuant to the ECF filing system of the United States District Court for the Eastern District of
Pennsylvania.

                                            s/ Jason S. Taylor




                                                   2
